IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT NASHVILLE           FILED
                         JANUARY SESSION, 1999          September 2, 1999

                                                     Cecil Crowson, Jr.
MARISE E. SMITH,                 )                  Appellate Court Clerk
                                     C.C.A. NO. 01C01-9708-CR-00342
                                 )
      Appe llant,                )
                                 )
                                 )   DAVIDSON COUNTY
VS.                              )
                                 )   HON. THOMAS H. SHRIVER
STATE OF TENNESSEE,              )   JUDGE
                                 )
      Appellee.                  )   (Post-Co nviction Re lief)




FOR THE APPELLANT:                   FOR THE APPELLEE:

WESLEY MACNEIL OLIVER                JOHN KNOX WALKUP
Edwards, Simmons & Oliver            Attorney General and Reporter
1501 S ixteenth A venue S outh
Nashville, TN 37212                  KIM R. HELPER
                                     Assistant Attorney General
JENNIFER L. SMITH                    425 Fifth Avenu e North
Counsel for Appellant                Nashville, TN 37243-0493
222 Se cond A venue N orth
Suite 360, Mezzanine                 VICTOR S. JOHNSON
Nashville, TN 37201                  District Attorney General

                                     MARY HAUSMAN
                                     Assistant District Attorney
                                     Washington Square, Ste. 500
                                     Nashville, TN 37201-1649



OPINION FILED ________________________

AFFIRMED

JERRY L. SMITH, JUDGE
                                    OPINION


      The petitioner, Marise E. Smith, appeals the order of th e David son Co unty

Criminal Court de nying his p etition for po st-convictio n relief. The petitioner was

convicted in 199 3 of on e (1) co unt of a ggrav ated b urglary, two (2) counts of

attempted rape, one (1) count of aggravated rape and one (1) count of

harass ment. He received an effective sentence of thirty-nine (39) years, eleven

(11) months and twenty-nine (29) days for the offenses. In 1996, the petitioner

filed the present petition alleging numerous constitutional issues.            After an

evidentiary hearing, the trial court denied the petition. On appeal, the petitioner

raises the following issues for our review:

      (1) whether the trial cou rt erred in failing to gran t the petition d ue to
      the state’s failure to respond to the allegations in the petition;

      (2) whether the trial court erred in refusing to allow the petitioner to
      call an assistant district attorney as a witness at the post-conviction
      hearing;

       (3) whether double jeopardy precludes the petitioner’s convictions
       for two (2) counts of attempted rape and one (1) count of
       aggravated rape;

       (4) whether the indictment in this case was fatally deficient for failing
       to allege the requisite mens rea;

       (5) whether the petitioner was denied the effective assistance of trial
       and appellate counsel; and

       (6) whether the reasonable doubt jury instruction at the petition er’s
       trial was unco nstitutio nal.

After a thorough review of the record before this Court, we find no revers ible

error. Th erefore, w e affirm the judgm ent of the tria l court.




                                          -2-
                             FACTUAL BACKGROUND

                                      A. Trial

       The petitioner was convicted in 1993 of one (1) count of aggravated

burglary, two (2) counts of attempted rape, one (1) count of aggravated rape and

one (1) coun t of harass ment. This Court affirmed the petitioner’s convictions on

direct appea l. State v. S mith, 891 S.W.2d 922 (T enn. Crim. App. 1994). The

Tennessee Supreme Court denied permission to appeal on October 3, 1994. To

place this case in perspe ctive we w ill recite the facts at trial as set ou t by this

Cou rt on dire ct app eal.

              During the early morn ing hours of April 9, 1992, the appellant
       entered the residence of the victim through a dining room window.
       He remo ved his pants in the h allway a nd en tered th e victim ’s
       bedroom. The victim was awakened when she heard the bedroom
       floor “creak.” As she turned to look, she saw the figure of a person
       crouching next to h er bed . The a ppella nt imm ediate ly pinned th e
       victim to the bed. He had a cord in his hand. The victim could not
       determine if the cord was made of rope or leather. The appellant
       attempted to pene trate the victim ’s vagina, b ut his reproductive
       organ was no t sufficiently ere ct. After masturbating and obtaining
       an erection, he be gan to pene trate the victim’s anus . The v ictim
       asked the app ellant not to penetrate her anus. When she realized
       that she co uld not resist the appellant, and the appellant may kill her
       if she did not submit, the victim asked the appellant to penetrate her
       vagina. The appellant obliged the [victim] and engaged in vaginal
       intercourse with the victim.

              The victim subsequently engaged the a ppella nt in
       conversation. The appellant told the victim that he had a hard time
       finding girlfriends. He also told her tha t he ha d take n a co urse in
       love psycho logy. Later, the appellant exited the residence through
       the open dining room window.

              A nurse practitioner examined the victim on the date in
       question. The findings of the nurse practitione r were co nsistent w ith
       vaginal penetration. A forensic analysis of the vaginal swabs
       prepared by the nurse practitioner and the victim’s panties revealed
       the presen ce of spe rm. In ad dition, the police found that the
       fingerprints lifted from the dining room window matched the
       appellant’s fingerprints.

             The appellant made several telephone calls to the victim’s
       residence. The numbers were recorded on a caller identification

                                         -3-
      device that the victim had installed. The appellant’s voice was
      recorded on a ta pe co ntaine d in the victim’s answering machine.
      The victim identified the voice as the person who had raped her.
      She sta ted the ap pellant ha d a Florida accen t.

             The telephone numbers recorded on the victim’s caller
      identification device were listed to an automobile dea lership in
      Franklin, Tennessee. The investigating officers took the answering
      machine tape to the automobile dealership where the general
      manager listened to the tape. The general manager identified the
      voice as that of the appellant, an employee of the dealership. The
      officers obtained a copy of the appellant’s employment records. The
      records revealed that the appellant had resided in Florida and had
      taken cours es in psycholo gy.

             The appe llant testified that he had consensual vaginal
      intercourse with the victim after meeting her in a local bar. After
      leaving the victim’s residence on the morning in question, he
      discovered that he had left his keys inside the [victim’s] residence.
      When the victim did not answer the door, he went to the dining room
      window, stood on a gas meter, and tapped on the window.
      According to the appellan t, the victim responded, opened the front
      door, and h e obta ined h is keys . He co uld no t explain why the victim
      claimed that she was ra ped. The appe llant op ined th at the vic tim
      was angry because he would not spend the remainder of the night
      with her. He exp lained the telephon e calls as a n attem pt to fulfill a
      promise to call the victim. When the victim did not answer the
      telephone, he continued to ca ll in an effort to contact her.

State v. S mith, 891 S.W.2d at 925-26.

                         B. Post-Conviction Hearing

      The petitioner testified that his trial counsel was ineffective because

counsel failed to object to various sta te witness es’ testim ony and failed to

investigate the crime scene thoroughly. He stated that the assistant district

attorneys repeatedly committed prosecutorial misconduct by misstating the

evidence in closing and rebuttal arguments. The petitioner also believed that the

state committed prosecutorial misconduct when it issued a superseding

indictment charging additional offenses after he refused to accept a plea barga in

offered by the state. Petitioner questioned the legality of the attempt convictions




                                         -4-
and stated that trial counsel was ineffective for failing to challenge such

convictions.

       Paul Newman of the Public Defender’s Office represented the petitioner at

trial. He ha d work ed for th e Pub lic Defender’s officer for approximately eight (8)

years at the tim e of the petition er’s trial. Newman testified that he met with the

petitio ner several times prior to trial, and he and his staff conducted “extensive

pretrial preparation.” As part of his investigation, he went to the crime scene and

made photographs of the victim’s home. Although he did not take pictures of the

inside of the victim ’s hom e, he did n ot think it was importa nt to take such

photographs.       He attemp ted to locate potential defense witnesses and

interviewed all witnesses provided by the petitioner. He could not recall whether

he interviewed all of the state’s witnesses.

       With regard to the petitioner’s assertion that his convictions for attempted

rape were barred by double jeopard y, Newm an testified that he an d appe llate

coun sel, Jeffrey DeVa sher, researched and discussed the issue. However, he

believed that the do uble jeop ardy claim was no t a viable issu e to raise at the trial

level or on a ppeal.

       Newman could not specifically recall any plea b argain discussions with the

state in this case, but did not believe that the superseding indictment was the

result of prosecutorial vindictiveness. In addition, Newman stated that he did not

view the state’s closing argum ent as prose cutoria l misco nduc t and, th erefor e, did

not objec t.

       The petitioner attempted to call Assistant District Attorney Mary Hausman

as a witness to testify regardin g his claim s of prose cutorial m iscondu ct.

However, the trial court refused to exclude Hausman from the courtroom under

the rule of sequestration becau se she was rep resenting the state in the post-

                                          -5-
conviction matter. The trial court then postponed Hausman’s testimony until

another attorney c ould be prepare d to represent the state but subsequently made

its ruling without Hau sman’s tes timony.

       The trial court found that trial counsel spent an “enormous amount of time

on this case.”      The court found that Newman investigated the case and

researched the issues thoroughly. The trial court noted that counsel “thought of

every conceivable objection and issue that should’ve been taken up.” Therefore,

the trial court found that trial counsel met the competency standards required of

criminal defen se atto rneys and d enied the pe titioner’s claim of ineffective

assistance of counsel. Furthermore, the trial court de termine d that the s eparate

convictions for two (2) counts of attempted rape and one (1) count of aggravated

rape did not violate the petitioner’s double jeopardy rights, the reasonable doubt

instruction charged to the jury was constitutional, and the indictments were not

fatally deficient for fa iling to allege the requisite mens era . Accordingly, the trial

court denied the petition for post-conviction relief. From the trial court’s orde r, the

petition er bring s this ap peal.



                              STANDARD OF REVIEW




       In post-conviction proceedings, the petitioner bears the burden of proving

the allegations raised in the petition by clear and convincing evidence. Tenn.

Code Ann. § 40-30-210(f); Hicks v. S tate, 983 S.W.2d 240, 245 (Tenn. Crim.

App. 1998). Moreover, the trial court’s findings of fact are conclusive on appeal

unless the evide nce pre ponde rates ag ainst the ju dgme nt. Tidwe ll v. State, 922

S.W .2d 497, 50 0 (Ten n. 1996 ); Cam pbell v. State , 904 S.W.2d 594, 595-96

(Tenn . 1995); Coop er v. State, 849 S.W .2d 744, 746 (Tenn. 199 3).

                                          -6-
                    STATE’S RESPONSE TO THE PETITION




       In his first issue, the petitioner claims that the trial court erred in denying

his petition when the state failed to respond to the petition in accordance with

Tenn. Code A nn. § 40-30-2 08. He further a rgues that the state failed to make

“crucial documents,” i.e., the transcripts of the jury charge and closing arguments,

a part of the post-con viction record, thereby r endering the trial c ourt’s

determination of certain issues, as well as appellate review of those issues,

impossible. Thus, he cla ims th at the s tate’s failure to com ply with the 1 995 Po st-

Convic tion Proc edure A ct warran ts a revers al of the trial co urt’s judgm ent.

       Initially, we mu st agree with the sta te that the petitione r has w aived th is

claim for fa iling to objec t to the state’s response at the post-conviction hearing.

Otha Bom ar v. State, C.C.A. No. 01C01-9607-CR-00325, 1997 Tenn. Crim. App.

LEXIS 1104, at *2, Davidson County (Tenn. Crim. App. filed October 30, 1997,

at Nashville). Furthermore, the petitioner has not demonstrate d how he was

prejudice d by the s tate’s allege dly deficien t respon sive plead ing. Id. at *2-3.

       In any even t, in its response to the petition for post-conviction relief, the

state “denie[d ] the factual allegations contained in the petition and demand[ed]

strict proof th ereof.”   The s tate’s re spon se also spec ifically addressed the

petitioner’s allegation concerning the language in the indictment. We hold that

this respon se com plied ade quately w ith the requirements of Tenn. Code Ann. §

40-30-208 (d).

       With regard to the pe titioner’s asse rtion tha t the sta te imp roper ly failed to

make certain transcripts a part of the post-conviction record, we note that the

1995 Act does not mandate that the state file records and transcripts relevant to

the proceeding, but merely states that “the district attorney general is empowered

                                           -7-
to obtain [the records or transcripts] at the expe nse of the state and may file them

with the respo nsive p leadin g or with in a reasonable time thereafter.” Tenn. Code

Ann. § 40-30 -208(b) (e mpha sis adde d); contra Tenn. Code Ann. § 40-30-114(b)

(repealed 1995).      Regardless, the record before this Court contains the

transcripts of the jury instructions and closing arguments. This Court can review

the substance of      petitioner’s claims, and his argument in this regard is,

accord ingly, withou t merit.



               ASSISTANT DISTRICT ATTORNEY AS WITNESS




       In his next issue, the petitioner claims that the trial court erred in denying

his reque st to ca ll Assistant District Attorney Mary Hausman as a witness at the

post-conviction hearing. He arg ues tha t Hausm an’s testim ony was relevant to

his claim that the superseding indictm ent was the result of prosecutorial

vindictiveness due to his refusal to accept the state’s plea bargain offer. The

petitioner maintains that, in denying his request, the trial court denied him the

opportunity to prove his claims by clear and convincing evidence.

       The petitioner was originally indicted with one (1) count of aggravated rape

with a deadly weapon, one (1) count of aggravated rape by bodily injury, one (1)

count of especially aggrava ted burg lary and o ne (1) co unt of har assm ent.

According to the petitioner, after he refused a plea bargain offered by the state,

he was re-indicted with one (1) count of aggravated burglary, one (1) count of

aggravated rape, two (2) counts of attempted rape, and two (2) counts of

harass ment. Trial counsel could not recall the specifics of the plea barga in

negotiations with the state.     However, on cross-examination, the following

exchange occurred:

                                         -8-
      Q             Now, the -- one of the issues that has been
             raised is that there was a superseding indictme nt,
             which charged Mr. Smith with additional offenses,
             espe cially the two attempted rapes and, I think, an
             additional count of harassment and changed the
             espe cially aggravated burglary c ount, which had been
             in the original indictme nt, to aggravated burglary.

                    Let me s ee if you ca n reca ll that, during our plea
             negotiations, I sent you a letter saying that this was the
             offer and that, if the offer was not acceptable, then
             what I was goin g to have to do, bas ed on m y work with
             the victim and talking to the victim and finding out
             exactly what had happened during the crime, was
             going to have to do a superseding indictment and
             charge him with two counts of attempted rape.

                    Do you rec all, now that I’ve sort of refreshe d --

      A             I believe --

      Q             -- your m emory on that?

      A             -- that do es so und fa miliar to me. I know that
             there wasn’t an y vicious thin g or anyth ing as a th reat;
             it was mo re matte r of fact, as I rec all it.

The trial court ruled on th e prosecutorial vindictiveness issue without hearing

Hau sma n’s testimony. The court determined that the superseding indictment

returned after failed plea negotiations did not constitute prosecutorial

vindictiveness under Bordenkircher v. Hayes, 434 U.S . 357, 98 S .Ct. 663, 5 4

L.Ed.2d 604 (1977). We agree.

      In Bordenkircher, the United States Supreme Court held that due process

was not violated when a prosecutor re-indicted the defendant with more serious

charges after the de fendan t refused to acce pt a ple a barg ain offer. 434 U.S. at

365, 98 S.Ct. at 669. The petitioner’s claim as alleged does not establish a

denial of due proce ss, an d Hau sma n’s testimony would not have altered the trial

court’s determination.




                                         -9-
       The petitioner maintains that “the record in this case fails to dem onstrate

that the prosecutor clearly expressed an intention to seek a superseding

indictment at the time of the p lea ne gotiatio ns or, if so, tha t [petition er] was fully

informed of the terms of the offer when he made the decision to reject plea

bargain ing.”   See Bordenkircher, 434 U.S. at 363-65, 98 S.Ct. at 667-69.

Howeve r, the record does indicate that Assistant District Attorney Hausman sent

a letter to defense counsel which outlined the term s of the plea o ffer, as w ell as

the consequ ences of the p etitioner’s rejection of that offer.           Moreover, the

petitioner is in a better p osition tha n the ass istant district a ttorney to te stify

whether he was “fully informed of the terms of the offer”. The trial court did not

err in denying the petitioner’s request to call Hausman as a witness.

       This issu e is withou t merit.



                                DOUBLE JEOPARDY




       The petitioner alleges that his convictions for two (2) counts of attempted

rape and one (1) count of aggravated rape are violative of his constitutional right

against doub le jeop ardy. H e claim s that the three (3) convictions were based

upon one (1 ) crimin al inten t. The refore , he cla ims th at he re ceived multip le

punish ments for the same offense, and Counts Two and Three of the indictment

charging him with attempted rape should be dismissed.

       Initially, the state claims that this issue is waived for failure to assert the

issue in a prior proceeding. Tenn. Code Ann. § 40-30-206(g) provides:

       A ground for relief is waived if the petitioner personally or through an
       attorney failed to present it for determination in any proceeding
       before a court of compe tent juris diction in whic h the g round could
       have be en pres ented u nless:


                                           -10-
         (1) The claim for relief is base d upo n a co nstitutio nal right not
         recognized as existing at the time of trial if either the federal or state
         constitution requires retroactive application of that right; or

         (2) The failure to present the ground was the result of state action
         in violation of the federal or state constitution.

Because there is no indication th at the failure to prese nt this iss ue wa s the re sult

of state action, the pe titioner’s double jeopardy issue is waived unless it is based

upon a new constitutional rule that requires retrospective application. In Teague

v. Lane, 489 U.S. 288, 301, 109 S.Ct. 1060, 1070, 103 L.Ed.2d 334 (1989), the

United S tates Su preme Court he ld that

         [A] case announces a new rule when it breaks new ground or
         imposes a new obligation on the States o r the Fed eral Go vernm ent.
         . . . To put it differently, a case announces a n ew rule if the res ult
         was not dictate d by prec edent e xisting a t the tim e the d efend ant’s
         convic tion be cam e final.

(Citations omitted) ; see also Mead ows v. Sta te, 849 S.W.2d 748, 751 (Tenn.

1993).

         In 1996, our Supreme Court released its opinion in State v. Denton, 938

S.W.2d 373, 381 (Tenn. 1996), wh ich he ld that th e dete rmina tion of a doub le

jeopardy issue rests on the following: (1) an analysis of the statutory offenses; (2)

an analysis of the evidence used to prove the offenses; (3) a consideration of

whether there were multiple victims or discrete acts; and (4) a comparison of the

purposes of the resp ective statu tes. W hile relying in p art on existin g prece dent,

the Court’s opinion in Denton changed prior law by requiring a more detailed

analys is than simply the test announced in Blockburger v. United States, 284

U.S. 299, 30 4, 52 S.C t. 180, 182 , 76 L.Ed . 306 (19 32). See State v. Black, 524

S.W.2d 913, 919 (Tenn. 1975). In other words, a double jeopardy analysis under

our state constitution pursuant to Denton is more extensive than that under

federal law pursuant to Blockburger.


                                            -11-
      W e believe that Denton broke “new ground” un der Teague and Meadows

and, therefore, conclude that the rule in Denton create d a ne w con stitution al rule

of law.

      Howeve r, this does not end our inquiry on this point. We m ust now

determine whether the new constitutional rule established in Denton requires

retroactive application. In Mead ows v. Sta te, our Supreme Court declined to

apply the federal stand ard for retroactivity when d etermining w hether a new sta te

constitutional rule of law should be applied retroactively to a claim for p ost-

conviction relief. 849 S.W.2d at 754-55. The Court stated:

      newly anno unce d state cons titutiona l rules w ill be given retroactive
      application to cases which are still in the trial or appellate process
      at the time such rules are announced, unless some compelling
      reason exists for not so doing. State v. Robbins, 519 S.W.2d 799,
      800 (Tenn. 19 75). In post-conviction proceeding s, we have
      considered retroactive application neces sary whe n the ne w state
      rule enhances the integrity and reliability of the fact finding process
      of the trial. Hellard v. S tate, 629 S.W.2d 4, 5 (Tenn. 1982). Stated
      another way, we have held retroactive application necessary when
      the old rule substantially impairs the truth-finding function of the trial
      and thereby raises serio us que stions ab out the ac curacy o f guilty
      verdicts in p ast trials. Id. at 7.

Id. at 754 (footnote o mitted).

      Utilizing the Meadows retroactivity standard, we d o not believe that the rule

anno unce d in Denton should be a pplied retroactively. The rule in Denton does

not subs tantially e nhan ce the integrity and re liability of the fact-finding process

but mere ly refine s a cou rt’s ana lysis for determining whether convictions arising

out of one incident are permitted under state constitutional notions of what

constitutes double jeopardy.      Nor did the “old rule” impair the truth-finding

function of the trial.   The reliability of the jury’s fact finding function is not

enhanced     by   retroactively   applying      the   rule   announced   in   Denton.

See Meadows, 849 S.W.2d at 755. Thus, we conclude that the Denton rule

should not be given retroactive application.




                                         -12-
        The petition er, ther efore, is not en titled to p ost-co nviction relief on this

basis. T his issue is without m erit.



                              SUFFICIENCY OF THE INDICTMENT




        In his next issue, the petitioner contends that the indictment failed to allege

the requisite mens rea for the offenses charged. He argues that the mens rea is

an essential element of the char ged offe nse. Therefore, because the indictment

failed to allege an essential element of the offense, no offense has been charged,

and any furthe r proceeding s are a nullity.

        The petitioner was charged in a multi-count indictment with one (1) count

of aggravated burglary, 1 two (2) counts of attempted rape, one (1) count of

aggravated rape and two (2) counts of harassment. Counts Two and Three of

the indictment alleged that the petitioner “did attempt to engage in unlawful

sexual penetration of . . . [the victim], and forc e or coercion was use d to

accomplish this act in violation of T ennes see Co de Ann otated § 39-12-1 01, . . .”

Count Four a lleged that the petition er “did engage in unlawful sexual penetration

of [the victim] and [the petitioner] caused bodily injury to [the victim] in violation

of Tenness ee Co de Ann otated § 39-13-5 02, . . .” Cou nt Six allege d that the

petitioner “did place ano nymous telephone ca lls in an offensively repetitious

manner and without a legitimate purpose and by this action annoyed and alarmed

the recipie nt, . . . in violation of T ennes see Co de Ann otated § 39-17-3 08, . . .” 2

        An indictm ent m ust “sta te the fa cts con stituting the offe nse in ordinary and

concise language, without prolixity or repetition, in such a ma nner a s to en able


        1
            The p etitioner doe s not co ntest the v alidity of the agg ravated burglary co unt.

        2
          The p etitioner wa s originally con victed on Coun t Five of the indictm ent which charge d a sep arate
count of harassment. However, at the hearing on the motion for new trial, the trial court determined that
Counts Five and Six of the indictment charging harassment were multiplicitous and dismissed the
petitioner’s conviction in Count Five.

                                                       -13-
a person of common understanding to know what is intended.” Tenn. Code Ann.

§ 40-13-2 02. “To satisfy our constitutional notice requirem ents, an in dictme nt .

. . must provide notice of the offense charged, an adequate basis for the entry of

a proper judgment, and suitable protection against double jeopardy.” State v.

Trusty, 919 S .W .2d 30 5, 309 (Ten n. 199 6). “As a gen eral rule , it is sufficient to

state the offens e charg ed in the w ords of th e statute, . . . or words which are

equivalent to the words contained in the statu te.” State v. T ate, 912 S.W.2d 785,

789 (Ten n. Crim. App . 1995) (citations om itted).

       In State v. Hill, 954 S.W.2d 725, 726-27 (Tenn. 1997), the Tennessee

Supreme Court held that

       for offenses which neither expressly require nor plainly dispense
       with the requirement for a culpable mental state, an indictment
       which fails to allege such m ental state will be sufficient to sup port
       prosecution and conviction for that offense so long as

       (1) the langu age of the ind ictment is sufficient to meet the
       constitutional requirements of notice to the accused of the charge
       against which the accused must defend, adequate basis for entry of
       a proper judg ment, and protection from d ouble jeopa rdy;

       (2) the form of the indictment meets the requirements of Tenn. Code
       Ann. § 40-13-202; and

       (3) the mental state can be logically inferred from the conduct
       alleged.

Subseq uently, the Court extended its holding in Hill to offenses where the mental

state is provided for in the statute. Ruff v. Sta te, 978 S.W .2d 95 (Ten n. 1998).

In Ruff, the Court observed, “[w]e think that the reasoning in Hill applies with even

greater force here because the mental state was provided by the statute cited in

the indictment, thereby placing [the defendant] on notice that knowledge is an

element o f the offense.” Id. at 99.

       W e believe that the ind ictme nt in this case comp lied with the requirem ents

of Hill. To begin, the indictment provided sufficient notice of the offenses for

which the petition er was b eing cha rged, as well as su fficient notice to the trial


                                          -14-
court for the entry of a prope r judgm ent. Sec ondly, the indictme nt was a dequa te

to prevent a subsequent reprosecution for the same offenses. Moreover, the

indictment complies with the requirements of Tenn. Code Ann. § 40-13-202 in

that it “state[d] the facts constituting the offense in ordinary and concise

language, without prolixity or repetition, in such a manner as to enable a person

of comm on unders tanding to kno w what is intende d.” Finally, we conclude that

the requisite mental states can be “logica lly inferre d” from the co nduc t allege d in

the counts of the indictment. As a result, the language in the indictment was

legally sufficie nt.

       This issu e has n o merit.



                       INEFFECTIVE ASSISTANCE OF COUNSEL




       In his next issue, the petitioner claims that he was denied his right to

effective assistance of counsel at trial and on appeal.          He argues that trial

counsel was ineffe ctive for failing to investigate the crime scene , failing to

interview state witnesses, failing to obje ct to witnes ses’ testim ony, failing to

challenge the indictm ent and failing to challenge his convictions for attempted

rape and aggra vated rape o n dou ble jeopardy grounds. He further asserts that

appellate counsel was ineffective for failing to assert various issues on his direct

appe al.

                                          A.

       The Sixth Am endm ent to the United States Constitu tion provide s, in part,

“[i]n all criminal prosecutions, the accused shall enjoy the right . . . to have the

assistance of counsel for his d efense.” Sim ilarly, Article I, § 9 of the Tennessee

Constitution guarantee s an accus ed “the right to be he ard by him self an d his

counsel . . .” Additionally, Tenn. Co de Ann. § 4 0-14-102 p rovides, “[e]very


                                          -15-
person accused of any crime or misdemeanor whatsoever is entitled to counsel

in all matte rs nece ssary for su ch pers on's defe nse, as w ell to facts as to law.”

         The United States Suprem e Court articulated a two-prong te st for courts

to employ in evaluating claims of ineffective assistance of counsel in Strickland

v. Washington, 466 U.S. 66 8, 104 S.C t. 2052, 80 L.Ed .2d 674 (198 4). The Co urt

began its analysis by noting that “[t]he benchmark for judging any claim of

ineffectiveness must be whether counsel’s conduct so undermined the proper

functioning of the adversarial process that the trial cannot be relied on as having

produced a just result.” Strickland, 466 U.S . at 686, 10 4 S.Ct. a t 2064. W hen

challenging the effective assistance of counsel in a post-conviction proceeding,

the petitioner bears the burden of establishing (1) the attorney’s representation

was deficient; an d (2) the d eficient perform ance re sulted in p rejudice s o as to

deprive the defen dant of a fa ir trial. Strickland, 466 U.S. at 687, 104 S.Ct. at

2064; Powe rs v. State, 942 S.W .2d 55 1, 558 (Ten n. Crim . App. 1 996). T his

Court is not required to consider the two prongs of Strickland in any particular

order.     Harris v. S tate, 947 S .W .2d 15 6, 163 (Ten n. Crim . App. 1996).

“Moreover, if the Appellant fails to establish one prong, a reviewing court need

not consider the other.” Id.

         The test in T enne ssee in determining whether cou nsel provided e ffective

assistance at trial is whether counsel’s performance was “within the range of

comp etence demanded of attorne ys in criminal case s.” Baxter v. Rose, 523

S.W.2d 930, 936 (Tenn . 1975); see also Harris v. S tate, 947 S.W .2d at 163 . In

order to demonstrate that counsel was deficient, the petitioner must show that

coun sel’s repres entatio n fell below an objective standard of reasonableness

under prevailing profess ional norm s. Strickland, 466 U.S. at 688, 104 S.Ct. at

2064; Harris v. S tate, 947 S.W.2d at 163.




                                         -16-
       Under the prejudice prong o f Strickland, the petitioner must establish that

“there is a reasonable probability that, but for coun sel's unprofessional errors, the

result of the proceeding would have been differen t. A rea sona ble probability is a

probab ility sufficient to underm ine confidence in the outcom e.” Strickland, 466

U.S. at 694, 104 S.Ct. at 2068.

       In review ing co unse l’s cond uct, a “fa ir assess ment . . . requires that every

effort be made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate the conduct from

coun sel’s perspective at the time.” Strickland, 466 U.S. at 689, 104 S.Ct. at

2065. The mere failure of a partic ular tac tic or strategy does n ot per se establish

unrea sona ble represe ntation. Goad v. State, 938 S.W .2d 363, 369 (Tenn. 199 6).

Howeve r, this Court will defer to coun sel’s tac tical an d strate gic cho ices on ly

where those choices are informed ones predicated upon adequate preparation.

Id.; Hellard v. S tate, 629 S.W .2d 4, 9 (Ten n. 1982).

                                  B. Trial Counsel

                             (1) Failure to Inve stigate

       The petitioner claims that trial couns el was ine ffective in failing to

adeq uately investigate the crime scene. He argues that trial counsel should have

requested access to the victim’s home and photographed the interior of the

house. He m aintains th at coun sel’s failure to inspe ct the in terior of the victim ’s

home left him unable to cross-examine the victim regarding her account of the

incident.

       Newman testified tha t he too k pho tograp hs of th e exter ior of the victim’s

home, but did not attempt to enter the victim’s home. He stated that he did not

think photographs of the interior of the          victim’s home would have been

significant. The trial co urt agree d, stating “[t]he fact Mr. Ne wma n didn’t go into

the house didn’t add anything to it. He had to know the State wa s going to


                                          -17-
provide a layout of the house and that that would be looked into thoroughly. I

don’t know if he wo uld’ve seen anything different, had he gone in. And I certain ly

would n’t let him -- have let him take the Defe ndant in.” Furthermore, the trial

court fo und th at trial co unse l “obviou sly researc hed [the case], . . . investigated

it and prep ared as thoroug hly as a law yer could possibly p repare it.”

       Trial counsel’s decision not to enter and photograph the inside of the

victim’s home was a tactical one, which this Court is not free to second-guess.

Moreover, the petitioner has not shown how he was p rejudic ed by tr ial cou nsel’s

failure to obtain photographs of the interior of the victim’s hom e. The m ere

allegation that trial counsel might have discovered evidence with which to cross-

examine the victim does not establish a reasonable probability that the result of

the proc eeding would h ave bee n different.

       This issu e is withou t merit.

                   (2) Failure to Interview State’s Witnesses

       In his next allegation of ineffective assistance of counsel, the petitioner

claims that trial counsel was ineffective for failing to “interview key witnesses who

testified for the State despite the fact that credibility of witnesses was the most

critical issue before the jury.” However, this issue was not presented in the

petition for post-co nviction relief n or any of its subse quent a mend ments . Issues

not raised in the post-conviction petition cannot be raised for the first time on

appe al. See Jimm y Earl Lofto n v. State, C.C.A . No. 02C01-9603-CR-00073,

1997 Tenn . Crim. A pp. LEX IS 219, at *2, Shelby County (Tenn. Crim. App. filed

March 7, 1997, at Jackson). A post-conviction petition “must necessarily rest

upon and be determined by the factual allegations it conta ins.” Long v. S tate,

510 S.W.2d 83, 85 (Tenn. Crim. App. 1974). This issue is, therefore, waived.

                                (3) Failure to Object




                                          -18-
        The petitioner also claims that trial counsel was ineffective for failing to

object to the testimony of various state witnesses in several respects. First, he

argues that witnesses w ere improp erly allowed to testify conc erning the victim ’s

reputation for truthfulness when her character for truthfulness had not been

attacked. He furthe r conten ds that a s tate’s witne ss was allowed to testify

concerning the workings of the victim’s alarm system as well as regarding the

victim’s habits.       Finally, the petitioner argues that se veral witnesses w ere

improperly allowe d to give “fresh com plaint” testimony.

                                                  a.

        With regard to the petitioner’s allegations that trial counsel was ineffective

for failing to object to testimon y regarding the victim ’s credibility, the workings of

the alarm system and the victim’s habit, these issues were not prese nted in the

post-conviction petition and are, acc ordingly, waived. See Jimmy E arl Lofton v.

State, 1997 Tenn. Crim. App. LEXIS 219, at *2.3

                                                  b.

        The petitioner further argues that trial counsel was ineffective for failing to

object to “fresh complaint” testimony. He specifically refers to the testimony of

Lori Gold, Susan Hackney and Chuck Flood and contends that these witnesses

were improp erly allowed to testify that the victim told each of them that she was

raped. He ass erts that this “fre sh com plaint” testim ony wa s imp roper ly admitted

and, therefore, im properly bolstered the victim’s credibility.

                                           i. Lori Go ld

        Prior to trial, defens e coun sel stated an objec tion to the state’s fresh

complaint witnesses and requested a jury-out hearing for the trial cour t to

determine whether such testimony was proper under the doctrine of fresh



        3
          The petitioner acknowledges that these issues were not in the post-conviction petition but urges
this Court to find “plain error” under principles of due process. This we decline to do.

                                                 -19-
comp laint. Prior to Gold’s testifying, the trial court conducted a jury-out hearing

to determine whether her testimony qualified as “fresh complaint.” The cou rt

allowed Gold to testify conc erning h er conve rsations w ith the victim the morning

after the rape. The trial court then instructed the jury that G old’s te stimo ny cou ld

be considered as corroboration of the victim’s testimony regarding the rape.

       Under the doctrin e of fresh c ompla int, the fact tha t a rape victim made an

imme diate complaint about the rape is admissible as corroborative evidence in

the prose cution ’s case-in c hief. State v. Kendricks, 891 S.W.2d 597, 601 (Tenn.

1994). The petitioner conce des tha t trial counse l objected to Gold’s testimony as

fresh complaint, but claims that trial counsel did not object to Gold’s testifying as

to the details of the com plaint. He asserts th at the details of the com plaint are

inadmissible pursuant to State v. Kendricks, 891 S.W.2d at 603.

       Howeve r, Kendricks was n ot relea sed u ntil one year after the petition er’s

trial. At the time of trial, the details of the com plaint were properly admissible.

See State v. Lewis , 803 S.W.2d 260, 263 (Tenn. Crim. App. 1990) (stating that

“the prosecution may prove details of the fresh complaint as a legitimate means

of bolstering the victim’s testimony in a sex-related offense.”). Moreover, the

holding in Kendricks was limited to the e xtent that the details of the co mplaint are

admissible once the credibility of the victim has been attacked. Kendricks, 891

S.W.2d at 603. In this case, the victim testified previous to Gold, and the victim ’s

credibility had been vigorously attacked through cross-examination. Therefore,

trial counsel was not ineffective for failing to object to the details of the fresh

complaint through the testimony of Lori Gold.

                      ii. Susan Hackney and Chuck Flood

       The petitioner also claims that Susan Hackney and Chu ck Flood we re

impro perly allowed to give fresh complaint testimony. However, neither Hackney

nor Flood testified that the victim stated that she had been raped. The doctrine


                                          -20-
of fresh complaint was developed in order to admit evidence which otherwise

would be exc luded unde r the he arsay rules. F resh c omp laint is not implicated

unless the testimony is he arsay testimo ny.          Both testified that they had a

conversation with the victim , but did no t testify as to what the y convers ed abo ut.

This testimony does not constitute fresh complaint, and trial counsel was not

ineffective fo r failing to obje ct.

       Both Hackney and Flood testified regarding the victim’s demeanor and

behavior in the d ays follo wing th e incident.       The petitioner claims that trial

counsel should have objected to this testimony as well. However, evidence

regarding the victim’s behavior after the incide nt is certainly relevant to the issue

of rape versus consent. Tenn. R. Evid. 401. Such testimony is not inadm issible

simp ly because it is unfavorable to the petitioner. This testim ony wa s prop erly

admis sible, and trial couns el was no t ineffective for fa iling to objec t.

       This issu e has n o merit.

                          (4) Failure to Secure Phone Logs

       The petitioner n ext claims that trial coun sel was in effective for fa iling to

review the victim’s telephone logs until the morning of trial. After the victim began

receiving telepho ne calls from the petitioner, she recorded the date and time of

every incoming telephone call to her residence. The state introduced these

“telephone logs” into evidence in its case-in-chief. The petitioner argues that

counsel provided deficient performance by failing to review these logs until the

day of trial, even though su ch logs were made availab le by the state p rior to tria l.

However, the petitioner has not demonstrated a reaso nable p robability that the

result of the proceed ing would ha ve been different had counsel reviewed the logs

earlier. Therefore, even if counsel was de ficient in failing to secure the telephone

logs prior to trial, the petitioner has not demonstrated how he was prejudiced by

this alleged deficienc y.


                                          -21-
       This issu e is withou t merit.

                     (5) Failure to Challenge the Indictment

       The petitioner further contends that trial counsel was ineffective for failing

to challeng e the indic tment on seve ral grounds. First, he asserts that the

indictment was deficient for failing to allege the requisite mens rea. Secondly, he

maintains that the superseding indictment was the result of prosecutorial

vindictivene ss. Finally, he urges that the indictment was improper under Tenn.

R. Crim. P. 8(a ).

       As previously stated, the indictment at issue wa s not defic ient for failing to

allege the req uisite mens rea under State v. Hill, supra. Ther efore, c ouns el’s

perfor man ce is no t deficie nt for failin g to ob ject on this ground. Similarly, there

is no evidence of prosecutorial vindictiveness with regard to the superseding

indictme nt. See Bordenkircher v. Hayes, 434 U.S. 357, 98 S.Ct. 663, 54 L.Ed.2d

604 (1977). Counsel was not ineffective for failing to challenge the indictment on

this gro und a s well.

       Tenn . R. Crim . P. 8(a) pro vides, in pe rtinent part:

       Two or more offenses shall be joined in the same indictment,
       presen tment, or information, with each offense stated in a sepa rate
       count, or conso lidated pu rsuant to Rule 13 if the offenses are based
       upon the same conduct or arise from the same criminal episode and
       if such offense s are known to the appropriate prosecuting official at
       the time of the return of the indictme nt(s), presentment(s), or
       information(s) and if th ey are within the jurisdictio n of a single co urt.

The Advisory Commission Com ments to the rule n ote that it “is de signed to

encourage the disposition in a single trial of multiple offenses arising from the

same conduct and from the same criminal episode, and sh ould ther efore pro mote

efficiency and econ omy.” See also King v. Sta te, 717 S.W.2d 306, 307-08 (Tenn.

Crim. App . 1986).

       The petitioner fails to allege why the indictment was improper under Tenn.

R. Crim . P. 8(a ), but m erely claims th at such is a possib ility. Regardless, Tenn.


                                          -22-
R. Crim. P. 8(a) does not preclude the state from seeking a superseding

indictment prior to a defendant’s trial on the original indictment. We fail to see

the impropriety in the original or superseding indictment under this rule, and trial

counsel was not ineffective for failing to object to the indictment on this basis.

      This issu e has n o merit.

       (6) Failure to Challenge Convictions Under Double Jeopardy

      The petitioner argues that his convictions for aggravated rape and two (2)

counts of attempted ra pe were im proper und er principles of double jeo pardy;

therefore, trial counsel was ineffective for failing to challenge Counts Two and

Three of the in dictm ent on doub le jeopardy grounds. Newman testified at the

post-conviction hearing that he researched the possibility that the attempt

charges would be ba rred under princ iples of double jeo pardy. Furthermore, he

discussed this issu e with a ppella te cou nsel, Jeffrey DeVasher. Newman further

testified, “it was my interpretation that, based upon the facts that these were

separa te acts with separa te intents, se parate orifices were -- were utilized, and

that my un dersta nding of the la w then and m y unde rstand ing of th e law n ow is

that they would co nstitute separate o ffenses.”

      It is undisputed that double jeopardy law under our state constitution has

evolved significantly since the pe titioner’s trial in 1993. Ou r Suprem e Court

opinions in Phillips, Denton and Barney were not released until years after the

petitioner was convicte d.    Tria l coun sel tho rough ly resea rched the do uble

jeopardy issue, but concluded that such was not a viable issue.               Other

jurisdictions adhere to the view that counsel should not be deemed ineffective for

failing to assert error based upon law wh ich is unsettled . See Ex parte Welch

981 S.W.2d 183, 18 4 (Tex. C rim. App . 1998); Nuckle s v. State, 691 S.W.2d 211,

214 (Ind. Ct. Ap p. 1998 ); Vaughn v. State, 931 S.W.2d 564, 567 (Tex. Crim. App.

1996); State v. Bayles, 551 N.W.2d 600, 610 (Iowa 19 96); Dom berg v. Sta te, 661


                                        -23-
So.2d 285 , 287 (Fla. 1995 ); State v. McMahon, 519 N.W .2d 621 , 628 (W is. Ct.

App. 1994). We agree with such a view.            Regardless of whether these cases

would stand scrutiny under Denton, we refuse to find counsel ineffective for failing

to fores ee ch ange s in the law wh ich occ urred years a fter the p etitione r’s trial.

       This issu e has n o merit.

                                C. Appellate Counsel

       In his next issue, the petitioner asserts that appellate counsel was

ineffective for failing to as sert the ind ictment and double jeopardy issues on

appe al. He furthe r claims th at appellate couns el was ine ffective for failing to

contest the trial c ourt’s ru ling reg arding Lori G old’s fre sh co mpla int testimony.

Howeve r, the pe titioner d id not c ontes t the effe ctivene ss of a ppella te cou nsel in

his petition. The failure to assert this issue in the petition becomes partic ularly

significant in that appellate counsel did not tes tify at the post-conviction hearing.

The petitioner re cognize s this significa nce in his brief, stating, “the State failed

to elicit testimony from appellate counsel at the post-conviction hearing, and th is

Court may not assume that appella te cou nsel co nside red an d strate gically

rejected these claims.” However, the state had no notice that ap pellate coun sel’s

effectiveness was challenged due to the petitioner’s failure to raise this issu e in

the post-con viction petition . Moreover, the trial court made no factual findings

with regard to appellate counsel as a result of the petitioner’s failure to raise the

issue in the petition or at the hearing. As a result, this Court is precluded from

considering this issue.



                  REASONABLE DOUBT JURY INSTRUCTION




       In his final issue, the petitioner conten ds that the “reaso nable doub t” jury

instruction given b y the tria l court w as co nstitutio nally infirm because it included


                                           -24-
the phrase “moral c ertainty.” He relies on Rickman v. Dutton, 864 F. Supp. 686,

708-09 (M.D. Ten n. 1994), for the pro position that the ph rase “mora l certainty”

uncon stitutionally low ers the sta te’s burde n of proo f.

       The trial court instructed the jury as follows:

       Reasonable doubt is a doubt based upon reason and common
       sense. It is a doubt which wo uld caus e a reas onable person to
       hesitate to act in a reasonable matter of importance in his or her
       personal life. Proof beyond a reason able do ubt mu st, therefore, be
       proof of such a convincin g chara cter that a reasonable person would
       not hesitate to rely and act upon it in the most important of his own
       affairs. A reasonable doub t is not a cap rice or wh im; it is not a
       speculation or suspicion. It is not an excuse to avoid the
       performan ce of an unp leasant duty. An d, it is not sympathy.

              Rea sona ble doubt is a high burden, but it does not mean
       proof to an absolute certainty. While absolute certainty of guilt is not
       demanded by the law to convict of any criminal charge, moral
       certainty is required as to eve ry element of the offense. Your mind
       must re st easily as to the certa inty of guilt.



       In Victor v. Nebraska, 511 U.S. 1, 114 S.Ct. 1239, 127 L.Ed.2d 583 (1994),

the United States Supreme Court expressed criticism of the continued use of the

“moral certain ty” phra se. Ho weve r, the C ourt did not ac tually ho ld that it was

cons titutiona lly invalid.   Instea d, the Co urt looked to the full jury ch arge to

determine if the phrase was placed in such a context tha t a jury would understand

that it meant certainty with respect to huma n affairs. 51 1 U.S. a t 13-17, 1 14 S.C t.

at 1247-48.     In particular, the Court was concerned with the terms “grave

uncertainty” and “actual substan tial doubt.” Cage v. Louisiana, 498 U.S. 39, 41,

111 S.C t. 328, 329 -30, 112 L.Ed.2d 339 (19 90).

       Although the phrase “moral certainty” was included in the “reasonable

doubt” jury instruction, the terms of particular concern to the United States

Supreme Court were not included in the charge. This Court h as co nsiste ntly

uphe ld similar instructions as congruous with cons titutional princ iples. Pettyjohn

v. State, 885 S.W.2d 364, 365-66 (Tenn . Crim. A pp. 199 4); State v. Hallock, 875


                                          -25-
S.W.2d 285, 294 (Tenn. Crim. App. 1993). Moreover, our Supreme Court has

held that “the use of the phra se ‘mo ral certainty’ b y itself is insufficien t to

invalidate an instruction on the m eaning of reas onable dou bt.” State v. Nich ols,

877 S.W .2d 722 , 734 (T enn. 19 94), cert. denied, 513 U.S. 1114, 115 S.Ct. 909,

130 L.Ed.2d 791 (1995). The charge given by the trial court, although containing

the phrase “moral certainty,” was constitutionally valid.

      This issu e is withou t merit.



                                   CONCLUSION




      After thoroug hly reviewin g the rec ord befo re this Co urt, we conclude that

the trial court properly denied the petition for p ost-con viction relief. Accordingly,

the judgment of the trial court is affirmed.



                                  ____________________________________
                                  JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
JOHN H. PEAY, JUDGE


___________________________________
THOMAS T. WOODALL, JUDGE




                                         -26-